Citation Nr: 0632418	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-38 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to eligibility for education benefits under the 
Montgomery GI Bill, Selected Reserve, after September 10, 
2002, to including the validity of an overpayment in the 
amount of $4,252.



WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel


INTRODUCTION

The veteran was discharged from the United States Army 
Selective Reserves in September 2002.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision of the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma Regional Office 
(RO).

In May 2005, the veteran testified at a hearing in 
Washington, D.C. before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that eligibility for educational benefits 
expires 10 years after the dated of her reserve contract.  
She also asserts that an overpayment in the amount of 
$4,252.40 is invalid because she is eligible for educational 
benefits.  

In the September 2004 statement of the case (SOC), the RO 
indicated that the veteran's education benefits were 
terminated effective in February 2004, which was the first 
term that she was enrolled in after discharge from the 
Selected Reserves.  It was indicated that the Department of 
Defense reported that she was discharged in September 2002 
for expiration of service and had been in the Inactive Ready 
Reserve for 2 years.  Attached to the SOC is an Audit 
Worksheet showing that an overpayment in the amount of 
$4,252.40 was created because the veteran was paid education 
benefits for the period from February 2003 to May 2004 when 
there was no entitlement to such benefits.  

At the hearing in May 2005, the veteran indicated that debt 
had been waived by the VA.  There is, however, no 
documentation in the education folder showing that the debt 
has been waived.  As the issue of the validity of the debt is 
inextricably intertwined with the issue of entitlement to 
educational benefits, the case must be remanded so that the 
documentation regarding the overpayment in question can be 
associated with the current record.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).

The Board notes that the veteran has not been provided with 
notice that complies with the Veterans Claims Assistance Act 
of 2000 (VCAA).  In order to comply with the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), VA must provide affirmative notification to 
the claimant prior to the initial decision in the case as to 
the information and evidence that is needed to substantiate 
the claim and who is responsible for providing it.  The duty 
to notify cannot be satisfied by reference to various post-
decisional communications, such as the notification of 
decision, the SOC, or the SSOC from which the claimant might 
have been able to infer what evidence was lacking.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Appropriate notice should be furnished to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes notice 
of the evidence needed to substantiate a 
claim of basic eligibility for 
educational assistance under Chapter 30, 
Title 38, United States Code.

2.  The RO should obtain the all 
documentation related to the creation and 
waiver of an overpayment of education 
benefits in the amount of $4,252.40.  
Those records should be associated with 
the current record.  This should include 
association of the veteran's claims 
folder with the current record, if 
appropriate.  

3.  When the above developments have been 
completed, the case the issue should be 
readjudicated by the RO.  If the decision 
remains adverse to the appellant, she 
must be afforded a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


